Citation Nr: 1309076	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a digestive system disability, to include gastroesophageal reflux disease (GERD), diverticulitis, and hiatal hernia.

2.  Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran requested that he be afforded a video conference hearing in conjunction with his appeal.  He was scheduled for a hearing in September 2009 with notice of the hearing provided in August 2009.  The Veteran failed to report for his hearing.  He has not provided good cause for his failure to report and has not requested that his hearing be rescheduled.  38 C.F.R. § 20.704 (d) (2012). 

In February 2011, the Board remanded the issues for further development. 

(The issue of entitlement to service connection for a psychiatric disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A digestive system disability, to include GERD, diverticulitis, or hiatal hernia, did not have its onset in service and is not otherwise related to active duty to include any chemical exposure therein.

2.  A digestive system disability has not been caused or aggravated by the service-connected right shoulder or left ring finger disability.  


CONCLUSION OF LAW

The Veteran does not have a digestive system disability, to include GERD, diverticulitis, or hiatal hernia, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a June 2005 pre-adjudication letter that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them. 

In a November 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and identified relevant post-service VA and private treatment records.  In a February 2008 VA examination report, the examiner discussed whether or not the claimed digestive system disabilities were incurred in or caused by service.  In February 2011, the Board remanded the claim, in part, to provide the Veteran with a VA examination that included an opinion addressing whether the claimed digestive system disabilities were related to the service-connected right shoulder and left ring finger disabilities.  In a March 2011 VA examination report, the examiner discussed whether such claimed digestive system disabilities were caused or aggravated by the service-connected disabilities.  Overall, the VA examination reports reflected a review of the record, interview of the Veteran, clinical findings by physicians and compliance with the remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A (a)(2). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2012).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2012)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A current diagnosis of a digestive system disability, to include GERD, diverticulitis, and hiatal hernia, has been demonstrated.  See treatment records from Lexington VA Medical Center as well as February 2008 and March 2011 VA examination reports. 

Initially, the Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Starting first with the direct theory of entitlement, in this case there is evidence of in-service complaints of nausea, vomiting, dizziness, and/or diarrhea.  See STRs dated in August, September, October, and November 1963; March and September 1964; December 1965; and February and March 1966.  On multiple occasions, the Veteran treated for or hospitalized with gastroenteritis.  He was involved in a motor vehicle accident (MVA) in November 1963.  He complained of pains on his left side of the body.  An assessment showed that the Veteran had struck his face and head.  He was involved in a second MVA in February 1964 with injuries to his nose and mouth.  The Veteran's January 1967 separation physical examination was negative for a finding for any digestive system disabilities addressed herein.  Moreover, the Veteran did not report any digestive problems on his Report of Medical History.

Following service, private records from St. John's Regional Medical Center document treatment for GI-related complaints back to 1992.  In August 1992, the Veteran presented with complaints of abdominal pain in the right flank region since June 1992.  A CT scan did not show any stomach related disabilities, but showed tiny biliary calcification.  The Veteran subsequently underwent a colonoscopy that was essentially normal.  Indications for the procedure revealed that the Veteran had a history of similar abdominal pain.  

Treatment records from the Lexington VAMC showed that in July 2001, the Veteran presented with complaints of abdominal cramps and nausea after eating.  He reported pain in his abdomen on his right side since a MVA in 1979.  The impression revealed that his nausea could be from gastritis and the right-sided pain was probably musculoskeletal in origin.  A few days later, he returned with ongoing right lateral abdominal pain that was questionably related to partial bowel obstruction in the mid 1980's.  His nausea and abdominal cramps had improved in the meantime.  He had a history of questionable diverticulosis that was noted in August 2002.  At a November 2002 gastroenterology clinic nursing intake, the Veteran reported a history of a MVA in 1987, in which, he was hit on the right side and his intestines collapsed.  For a period of three to four days after the accident, he was diagnosed with intestine "closed shut."  A December 2002 UGI series with small bowel follow through showed a small sliding hiatal hernia, with GERD, and mild esophagitis, in addition to small bowel diverticula and left colonic diverticulitis.  A February 2003 EGD revealed sliding large hiatal hernia.  Subsequent treatment records showed continued treatment for the claimed digestive disabilities.  

In March 2009, the Veteran submitted a statement from T.A., a co-worker.  The co-worker stated that the Veteran had a lot of stomach problems.  The Veteran was off work for three months after surgery to repair his bowel.  He said the Veteran was off work a lot because of his medical problems. 

The Veteran submitted a second statement from W.H. who served with the Veteran in service.  W.H. reported that he remembered the Veteran had stomach problems.

On February 2008 VA examination, the examiner provided a summary of the Veteran's STRs and the documentation of treatment for gastroenteritis in service.  She noted that the Veteran presented with complaints diagnosed with gastroenteritis approximately twice a year during military service.  He had an episode of questionable obstruction/ileus after his MVA in 1979 with persistence of symptoms involving the lower GI and upper GI since, cramping lower abdominal pain, stomach pain, and reflux.  She also noted treatment provided to the Veteran by VA and included copies of pertinent treatment records as well as entries relating to specific diagnostic testing.  The examiner provided diagnoses of hiatal hernia, diverticular disease, and GERD.  She opined that the diagnosed disabilities were not caused by or the result of activities of military service.  She reported that after she discussed the conditions of hiatal hernia, GERD, and diverticulitis in a middle age man followed by gastritis in youth with a gastrointestinal (GI) fellow, it was the opinion of the GI staff that the current conditions were unlikely related to the presentations with upset stomach during military service.  She reasoned that GERD often followed hiatal hernia because of the altered pressure relationships when the stomach in part, is above the diaphragm.  Both the hiatal hernia and diverticular diseases were conditions of middle age and were unlikely related to any presentation of this Veteran with gastritis during service.  

On April 2009 VA examination, the Veteran reported a history of hiatal hernia, intestinal condition, and GERD beginning in the 1960s with an onset of acid reflux and regurgitation in service.  

The Board has considered the Veteran's reports of having stomach problems during service and since service and his beliefs that that his current digestive system disabilities were related to these events, or otherwise related to service.  However, the Veteran has not consistently claimed that symptoms from service continued in the years following active duty.  In August and October 1992, he reported that he had right flank pain since June 1992.  In July 2001, he reported pain in his abdomen on his right side since a MVA in 1979.  In November 2002, he reported a history of MVA in 1987, in which, he was hit on the right side and his intestines collapsed.  It was not until the Veteran filed his claims in December 2004, more than 36 years since his discharge from active duty, that he began to relate his symptoms to service.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the Veteran claims that his current digestive system disabilities could be due to acute gastrointestinal problems in service.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Thus, the Board gives greater weight to the February 2008 VA medical opinion.  The examiner reviewed the medical evidence of record and reached well-explained conclusions based thereon.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Additionally, it was not until February 2005, more than 37 years after service, that the Veteran began to allege that his that his current symptoms were related to in-service chemical and herbicide exposure.  More specifically, the Veteran reported that he was required to load and transport 55 gallon drums of various chemicals.  See February 2005 statement.  He recalled that some of these containers included various color stripes, including orange, green, purple, pink, blue, and white.  He stated that according to his research, the contents of the color coded barrels used during that time period were as follows:  herbicides and contaminants, dichlorophenoxyacetic acid, trichlorophenoxyacetic acid, picloram, cacodylic acid, dioxin, napalm, and Agent Orange.  See July 2005 statements.  The Veteran has not submitted any research or other information to support his contentions.  

The Board notes that the Veteran served on active duty from January 1963 to January 1967.  His DD 214 reflects his specialty as a vehicle operator.  He reported that he served as a tractor trailer driver.  Although the agency of original jurisdiction (AOJ) conceded Agent Orange exposure based on their finding that the Veteran served in the Republic of Vietnam, the Board has reviewed all of the evidence of record and finds no basis for such a conclusion.  The Veteran's DD 214 reflects no overseas/foreign service, he has no medals or awards to indicate such service, and his service treatment records (STRs) reflect continuous treatment either at his basic training site or Kirtland Air Force Base (AFB), New Mexico.  The Veteran was separated from active duty from Kirtland.  Thus, the Board finds the Veteran did not serve in Vietnam, either on a temporary or permanent basis, and no concession of exposure to Agent Orange based on service in Vietnam is warranted in this case.  Additionally, the Veteran's service personnel and treatment records do not show any exposure to any alleged chemicals; the personnel records show that he did not have any foreign service, and thus, he is not entitled to any of the presumptions pertaining to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2012).

With respect to the question of direct service connection, for the reasons set forth above, the Board finds that the Veteran did not develop a digestive system disability, to include GERD, diverticulitis, or hiatal hernia, during service.  See 38 C.F.R. §§ 3.303.  

As for the question of secondary service connection, the Board notes that the Veteran has submitted several statements regarding the impact his several medical conditions have had on his life, to include those that are service connected and those that are not.  He has stated on several occasions that he has to take various pain medications for his arthritis-related disabilities and that these medications cause problems with his stomach.  

At a March 2011 VA examination, the examiner confirmed the diagnoses of hiatal hernia, GERD, and diverticulitis.  The examiner noted that the primary medication used to treat the service-connected shoulder and finger conditions appeared to be Naproxen.  The examiner noted that the Veteran was treated with Diclofenac; however, this appeared to be a short-term prescription from July to August 2001.  The examiner stated that research was undertaken at the National Library of Medicine using the PubMed gateway and employing keywords "naproxen" and "GERD."  One study advised that Naproxen did not induce reflux in normal subjects, although reflux did increase in some subjects.  Naproxen had no significant effect on motility parameters.  Their data suggested that NSAIDs did not impair the anti-reflux barrier or induce reflux.  The examiner also reported that research employing terms for diverticulosis and hiatal hernia were also negative at the PubMed site.  A review of prescribing information for naproxen at drugs.com indicated that the medication had been associated with gastric irritation, ulceration and bleeding, however; hiatal hernia, GERD, and diverticula were not referenced as potential side effects.  In summary, there was no research evidence showing a possible link between the Veteran's treatment for service connected right shoulder and left ring finger disabilities and his GI disorders.  Therefore, the examiner opined that the Veteran's claimed disorders were not caused by or result of (or permanently aggravated by) medication used to treat his right shoulder and left ring finger disabilities.

The Board has considered the Veteran's belief that medication for his right shoulder and left ring finger disability has caused or aggravated his digestive system disabilities.  However, while he can report observable symptoms pertaining to his digestive system disabilities, to include GERD, diverticulitis, and hiatal hernia, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his digestive system disabilities are secondary to his service-connected right shoulder and left ring finger disabilities.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, the Board finds that, for reasons well explained by the VA examiner, a grant of service connection on a secondary basis is not warranted.  The preponderance of the evidence is against the claim for service connection for digestive system disabilities, to include GERD, diverticulitis, and hiatal hernia under a direct or secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for digestive system disability, to include GERD, diverticulitis, and hiatal hernia, is denied.


REMAND

At a March 2011 VA examination, the examiner found that the Veteran did not have a mental disorder as defined by DSM IV on the day of examination.  The examiner reported that the Veteran had a brief adjustment disorder with depressed mood in 2006 as a result of difficulty adjusting to a decline in health; however, it had nothing to do with his military service.  The examiner indicated that the Veteran's resolved adjustment disorder was secondary to anorectal surgery for an anorectal fistula.  The examiner acknowledged that the Veteran was service-connected for hemorrhoids, traumatic arthritis, and limited motion of the arm; however, he found that none of these conditions played a role in the Veteran's brief adjustment disorder. 

A review of the Veteran's Virtual VA folder reveals that in an August 2009 determination letter, VA granted service connection for hemorrhoids and assigned a noncompensable evaluation, effective October 27, 2008.  

A review of the evidence of record suggests that the Veteran's service-connected hemorrhoids may have been at least a contributing factor for the colonoscopy and subsequent surgery that were related to the Veteran's psychiatric symptoms, diagnosed as an adjustment disorder by the March 2011 VA examiner.  By way of background, the Veteran underwent a colonoscopy at a VA medical center in April 2005, which revealed small diverticula in the sigmoid colon and descending colon as well as hemorrhoids.  He developed some complications from the procedure.  In May 2005, he was assessed with anorectal fistula and was draining pus and blood.  He underwent an emergency proctoscopy in May 2005 due to intermittent abscess formation mostly likely fistulous abscess and reported a recent bursting of fluid collection.  A February 2006 record reported that the Veteran underwent a hemorrhoidectomy and fistualectomy by a private doctor.  An entry from April 2006 noted a telephone conversation with the Veteran's wife regarding his change in moods, described as the Veteran being down and depressed.  She reported that he had been through a lot lately.  He underwent hemorrhoidectomy and fistula removal in late January followed by urinary retention problems and needing to have skin lesions removed.  An entry from June 2006 noted that the Veteran had anxiety and depression since his surgery in February 2006.  The Veteran was seen by a social worker in August and September 2006.  He expressed being angry and upset over what had happened to him (colonoscopy).  He also said that he and his wife were separated. The assessment was anger and depression over his surgical procedures and his marital status.  

Additionally, although the VA examiner indicated that the Veteran experienced a brief adjustment disorder in 2006, VA treatment records dated from January 2007 through February 2009 suggest that the Veteran continued to experience psychiatric symptoms.  More specifically, a January 2007 treatment record included an assessment of some depression and frustration about past medical treatment.  A screening for posttraumatic stress disorder was positive in January 2007.  May 2008 treatment records included an assessment of anxiety.  A July 2008 treatment record noted that the Veteran was prescribed Lorazepam in May 2008 and was to take one tablet twice daily as needed for anxiety or agitation.  

In a July 2008 statement, the Veteran reported that he was taking anti-depressants because he had so many problems that just getting through the day seemed difficult due to all of his pain.  

Therefore, a new VA examination is indicated that accounts for ongoing treatment for psychiatric symptoms and clarifies whether or not the Veteran's service-connected hemorrhoids and pain from his service-connected right shoulder and left ring finger disabilities have caused or contributed to any psychiatric disorder identified during the pendency of the claim, even if the psychiatric disorder has since resolved.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

Medical records of ongoing treatment should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of the Veteran's treatment for any psychiatric problems from March 2009 to the present from the Lexington VA Medical Center. 

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Inform the Veteran of the results of the search.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to the Veteran's period of military service or to service-connected hemorrhoids, or right shoulder and left ring finger disabilities.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders noted on examination and during the pendency of the claim.  For each psychiatric disorder found, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disability arose during or is related to military service, or whether such has been caused by or aggravated (made permanently worse beyond its natural progression) by the Veteran's service-connected hemorrhoids or right shoulder or left ring finger disabilities.  

The examiner should specifically discuss any and all relationships between the Veteran's service-connected hemorrhoids, the April 2005 VA colonoscopy, the February 2006 private hemorrhoidectomy and fistualectomy, and the documented complaints of anger, frustration, anxiety, and depression since his colonoscopy and February 2006 surgery (characterized as an adjustment disorder by the March 2011 VA examiner).  The examiner should also consider that subsequent VA treatment records included an assessment of anxiety for which he was prescribed Lorazepam.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

All opinions must be accompanied by an explanation of the bases for the opinion.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed explanation as to why this is so must be provided.

3.  The AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claim of service connection for a psychiatric disability.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


